Citation Nr: 0738136	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for acne and dermatitis 
with erythmatous lesions, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and July 2006 decisions by the 
RO.

The RO has heretofore characterized the veteran's psychiatric 
claim as a claim for service connection for PTSD "with 
depression."  However, it appears from the veteran's 
submissions that he is seeking service connection for PTSD 
and depression as separate, or alternative, diagnostic 
entities.  Accordingly, and for purposes of clarity, the 
Board has recharacterized the issues on appeal as set forth 
above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In the present case, a February 2006 VA clinical record shows 
that the veteran was referred to, and seen by, a Dr. Hays for 
PTSD.  During a hearing held in October 2007, the veteran 
offered testimony to the effect that his only psychiatric 
evaluation (presumably by Dr. Hays) had been at the VA 
Community Based Outpatient Clinic (CBOC) in Savannah, 
Georgia.  He also testified that he had received treatment 
for a skin condition from a private care provider, "Dr. 
Murphy," approximately 7 to 10 years earlier, and that he 
had last been evaluated for skin problems at the VA CBOC in 
Savannah, Georgia "probably four or five months ago."  
Presently, the claims file contains no records of treatment 
from Dr. Hays or Dr. Murphy.  In addition, the most recent VA 
treatment records that have been obtained are dated in August 
2006.  The additional evidence to which the veteran refers, 
if obtained, could bear on the outcome of his appeal.  
Further development is therefore required.  See 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

During the hearing held in October 2007, the veteran 
identified an enemy rocket and mortar attack as one of the 
stressors causing PTSD.  He testified that, to the best of 
his recollection, the attack occurred in late 1967, soon 
after his arrival in Vietnam, when he was assigned to 
"Headquarters Company, 3rd battalion, 187th Infantry, 101st 
Airborne" in Phnom Penh.  In light of the additional detail 
provided, efforts should be made to verify the reported 
stressor through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  38 C.F.R. § 3.304(f) (2007).  The 
Board also finds that it necessary to have the veteran 
examined for purposes of obtaining medical opinions as to the 
nature and etiology of his presently shown skin and 
psychiatric disorders.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
relevant records of treatment from Dr. 
Murphy, and to identify, and provide 
releases for (where necessary), any other 
care provider who might possesses new or 
additional evidence pertinent to the claims 
on appeal.  If the veteran provides adequate 
identifying information, and the necessary 
release(s), assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

2.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with 
respect to dates, times, locations, and 
names of others who were involved.  Any 
additional statements or evidence received 
should be associated with the claims file.

3.  After the veteran has been given a 
reasonable opportunity to provide additional 
details (and irrespective of whether 
additional details are provided), refer his 
case to JSRRC for verification of the 
reported stressors.  The JSRRC should be 
asked to indicate whether any additional 
information is required of the veteran to 
conduct its research and, if so, he should 
be asked to provide the additional 
information.

4.  Obtain copies of any records pertaining 
to the psychiatric evaluation the veteran 
reportedly underwent at the VA CBOC in 
Savannah, Georgia (apparently performed by a 
Dr. Hays in late 2005 or early 2006).  
Efforts to obtain the records should be 
fully documented in the claims file and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

5.  Obtain copies of records pertaining to 
any other relevant treatment the veteran may 
have received through the VA CBOC in 
Savannah, Georgia since the time that 
records of such treatment were last procured 
from that facility in October 2006.  The 
evidence obtained, if any, should be 
associated with the claims file.

6.  After the foregoing development has been 
completed, arrange for psychological 
testing, with appropriate subscales, to 
determine whether the veteran has a 
depressive disorder and/or PTSD.

7.  When all of the above development has 
been completed, arrange to have the veteran 
scheduled for an examination by a 
psychiatrist.  The psychiatrist should 
review the claims folder, including the 
results of psychological testing, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptoms that meet 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's claims 
of in-service stressors, or the lack 
thereof.  (Among other things, the veteran 
has reported being subject to a rocket and 
mortar attack in Vietnam in late 1967.)  If 
it is the examiner's conclusion that the 
veteran does have PTSD, the examiner should 
review the veteran's stressors and should 
indicate which of the alleged stressors are 
of sufficient severity as to reasonably 
result in PTSD.  If it is the examiner's 
conclusion that the veteran has a depressive 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
depressive disorder can be attributed to the 
veteran's period of active military service.    
A complete rationale for all opinions should 
be provided.

8.  Also arrange to have the veteran 
scheduled for an examination of his skin.  
After examining the veteran, reviewing the 
claims folder, and performing any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
veteran has acne, dermatitis, or other 
erythematous lesions, or residuals thereof 
(to include residual scarring), that can be 
attributed to his period of active military 
service.  A complete rationale should be 
provided.

9.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

